Citation Nr: 1043086	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for spinal impairment, claimed 
as a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board issued an August 2009 decision that denied 
the claim.  The Veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  Before the 
Court issued a decision, the Veteran and the Secretary of VA 
filed a Joint Motion with the Court to vacate the August 2009 
Board denial and remand the claim to the Board for action in 
compliance with the Joint Motion remand instructions.  The Court 
approved the Joint Motion in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This matter is remanded to comply with the June 2010 Joint Motion 
instructions issued by the Court.  The Board must ensure that the 
record reflects substantial compliance with prior remand 
instructions issued by either the Board or the Court.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008). 

In the motion granted by the Court, the parties agreed that the 
Board failed to adequately consider the Veteran's lay statements 
and rejected his statements concerning an in-service back injury 
and treatment without analyzing his credibility in making those 
statements.  The Board notes that the Veteran's service records 
are destroyed.  In such instances, heightened obligations exist 
to more fully discuss the reasons and bases for any decision and 
to carefully consider applying the benefit- of-the-doubt 
doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, 
the legal standard for establishing a claim for service 
connection is not lowered, but rather the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant is increased.  See Russo v. Brown, 
9 Vet. App. 46 (1996).

The Veteran reports that he served as an armored vehicle crewman; 
his DD 214 confirms that he was assigned to a tanker unit.  The 
Veteran also reports that he injured his back while exercising 
during basic training,.  See July 2008 RO hearing transcript.  In 
addition, he has reported the following information.  He noticed 
back pain a short time later while he was hospitalized for 
pneumonia; healthcare providers requested that he lay on his back 
for pneumonia treatment, but he could not do so due to back pain.  
As a result, healthcare providers took two X-rays of the spine.  
See id.  The Board notes that the claims file shows that the 
hospital identified as providing pneumonia treatment responded 
that the records were unavailable.  See December 2006 Moncrief 
Army Community Hospital response.  As noted above, service 
treatment records are also unavailable to document the Veteran's 
reports.  
   
Since that injury, the Veteran asserted that he experienced a 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  He reports 
that when he was younger the back pain was more manageable, but 
due to his advanced age it has noticeably increased.  As an 
initial matter, the Board notes that the Veteran is competent to 
attest to readily observable symptoms, such as back pain.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain).  Thus, the Veteran's statements concerning his symptoms 
are competent.

The next issue is whether the Veteran is credible in his reports.  
It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the Veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it is 
not corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The record does 
not indicate that the Veteran's reports of back pain are 
implausible.  Because he is reported in a September 2003 
chiropractic note as describing his back pain as intermittent 
since hurting his back during his military service, the absence 
of any complaints or findings concerning the back in his 
March 1955 separation examination report does not necessarily 
contradict the Veteran's statements concerning his back pain.  
The Board concludes that the record does not contain evidence 
that would impeach or contradict the Veteran's statements 
concerning his back symptoms.  Consequently, after careful 
consideration of the record, including enhanced duties to 
consider all favorable evidence, the Board finds the Veteran 
credible in his reports of intermittent back pain, gradually and 
progressively increasing since the incident during his basic 
training.  Owens, supra.; Gabrielson, supra.

Turning to the next issue, the June 2010 Joint Motion found that 
the Board's August 2009 denial was also impermissibly based upon 
an inadequate VA examination report.  The examiner conducting the 
December 2007 VA examination was not presented with the Board's 
findings of credibility of the lay evidence.  Instead, the 
examiner erred by making a determination regarding the 
sufficiency of the lay evidence.  Sizemore v. Principi, 18 Vet. 
App. 264 (2004).  The Joint Motion also observed that the 
examiner failed to explain why he was unable to provide a non-
speculative medical opinion.  

To comply with the June 2010 Joint Motion, the Veteran will be 
afforded another VA spine examination.  The following 
considerations will govern the VA spine examination.  The 
examiner must presume that the Veteran is credible in his reports 
of an in-service back injury - described at the time of the 
December 2007 VA examination as feeling low back pain while 
performing push-ups during basic training -- and in his reports 
of back pain symptoms continuing since active service.  These 
have been described by the Veteran as intermittent in a September 
2003 chiropractic record and as gradually, progressively 
increasing in the September 2007 VA examination report.

The claims file must be available for review and the examiner 
must acknowledge receipt and review in any report generated.  He 
or she will interview the Veteran and perform a clinical 
examination with any necessary medical testing or studies.  The 
examiner must state a diagnosis for each present back disability.  
For each diagnosis, the examiner must opine whether it is more or 
less likely related to his in-service injury.  A scientific 
rationale will accompany all medical opinions.  If the examiner 
cannot formulate an opinion without resort to speculation, he or 
she must so state and explain why a non-speculative opinion 
cannot be furnished.  He or she is also asked to identify any 
missing information that would result in a non-speculative 
opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine 
examination.  The following considerations 
will govern the VA spine examination.  The 
examiner must presume that the Veteran is 
credible in his reports of an in-service 
back injury - described at the time of the 
December 2007 VA examination as feeling 
low back pain while performing push-ups 
during basic training -- and in his 
reports of back pain symptoms continuing 
since active service -- described as 
intermittent in a September 2003 
chiropractic record and as gradually, 
progressively increasing in the September 
2007 VA examination report.  The claims 
file must be available for review and the 
examiner must acknowledge receipt and 
review in any report generated.  He or she 
will interview the Veteran and perform a 
clinical examination with any necessary 
medical testing or studies.  The examiner 
must state a diagnosis for each spine 
disability present.  

For each diagnosis, the examiner must 
opine whether it is more or less likely 
related to his in-service injury.  A 
scientific rationale will accompany all 
medical opinions.  If the examiner cannot 
formulate an opinion without resort to 
speculation, he or she must so state and 
explain why a non-speculative opinion 
cannot be furnished.  He or she is also 
asked to identify any missing information 
that would result in a non-speculative 
opinion.  

2.  To help avoid future remand, the 
RO/AMC must ensure that the VA examination 
has been provided (to the extent possible) 
in compliance with this remand.  If the 
resulting VA examination report is not in 
substantial compliance with the 
instructions above, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

